Citation Nr: 0801938	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-31 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1952 to 
July 1956.  He died in November 1999 at age 64.  The 
appellant claims benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision issued by 
the RO in Wichita, Kansas, which denied service connection 
for the cause of the veteran's death.

Subsequent to issuance of the September 2005 Statement of the 
Case (SOC), the appellant submitted additional evidence which 
was not considered by the RO. The appellant, through her 
representative, has waived RO consideration of that evidence 
in a September 2006 submission. The Board may consider the 
appeal. 38 C.F.R. 
§ 20.1304.


FINDINGS OF FACT

1.  The veteran died in November 1999, as the result of 
congestive heart failure due to coronary artery disease. 
Contributory causes of death were diabetes mellitus and 
hypertension.

2.  During his lifetime, the veteran was not in receipt of 
service connection for any disability.
	
3.  The preponderance of the evidence of record is against a 
finding that the veteran's cause of death or contributory 
cause of death is etiologically related to service.




CONCLUSION OF LAW

The veteran's cause of death was not incurred or aggravated 
in active military service, nor may such be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the appellant or on her behalf. See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The appellant must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant. Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value. When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim of entitlement to 
service connection for the cause of the veteran's death, VA 
has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & West Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.

Prior to the initial adjudication of the appellant's claim, 
letters dated in April 2004 and August 2004 fully satisfied 
the duty to notify provisions. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187. The 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claim. The April 
2004 and August 2004 letters told her to provide any relevant 
evidence in her possession. See Pelegrini II, at 120-121. 

The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for DIC benefits, section 
5103(a) notice must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While the April 2004 letter did not specifically 
discuss the conditions for which the veteran was service 
connected, the Board notes that the veteran had not been 
service connected for any disabilities during his lifetime.  
Any error on the first element of Hupp notice is harmless.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The April 2004 letter did specifically address elements two 
and three, and the Board concludes that the rule of Hupp is 
satisfied. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130, 2007 WL 2694606 (Fed. Cir. Sept. 
17, 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

As for the duty to assist, the result of RO development 
indicates that the veteran's service medical records were 
likely destroyed, presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri. VA has a heightened duty to 
assist in these cases. See, e.g., Washington v. Nicholson, 19 
Vet. App. 362, 369-70 (2005). The Board concludes that the 
heightened duty to assist has been met in this case. The 
claims file contains all available evidence pertinent to the 
claim, including records obtained from the Social Security 
Administration (SSA).  Extensive searches were undertaken by 
the RO, as to any identified records, and the claims file 
includes the negative replies from facilities that indicated 
they did not have the veteran's records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an opinion is not needed in this case 
because the only evidence indicating the veteran "suffered an 
event, injury or disease in service" is the lay statements of 
the appellant.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328.

II.	Service Connection for the Cause of the Veteran's Death

The appellant believes that the cause of the veteran's death 
could be related to his military service.  Specifically, she 
believes that the veteran's coronary artery disease could 
have had its onset in service.  For the reasons that follow, 
the Board concludes that service connection for the cause of 
the veteran's death is not warranted.

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. 
§ 1310 (West 2002 & West Supp. 2007); 38 C.F.R. §§ 3.5(a), 
3.312 (2007).  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 
3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 
1110, 1112 (setting forth criteria for establishing service 
connection).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312(a).  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b).  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1); see generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  For it to be a contributory cause of 
death, it must be shown that there were "debilitating 
effects" due to a service connected disability that made the 
veteran "materially less capable" of resisting the effects of 
the fatal disease or that a service connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection for the cause of the veteran's death may 
be demonstrated by showing that the veteran's death was 
caused by a disability for which the veteran had established 
service connection at the time of death or for which the 
veteran was otherwise entitled to receive service connection.  
See Hupp v. Nicholson, 21 Vet. App. 342, supra.  The Board 
notes that the veteran was not service connected for any 
disabilities during his lifetime.  Thus, the Board will 
inquire as to whether or not the veteran was entitled to 
service connection for any disabilities that caused his 
death.  Id.  

Service connection generally requires that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§  3.303(a), 3.307, 3.309.  In order to prevail on 
the issue of service connection there must be medical 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The Commonwealth of Pennsylvania Certificate of Death reports 
that the veteran died in November 1999, at age 64, and that 
the immediate cause of death was congestive heart failure due 
to coronary artery disease.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause of death are listed as diabetes mellitus and 
hypertension.  No autopsy was performed.  The appellant 
believes that the veteran's cause of death might be service-
connected.  The appellant has also drawn attention to the 
fact that the veteran was receiving SSA disability benefits 
for his glaucoma condition.  In reviewing a claim for service 
connection for the cause of the veteran's death, the Board is 
restricted to considering only the cause of death and any 
contributory diseases.  See 38 C.F.R. § 3.312, supra.  As 
only coronary heart disease, diabetes mellitus and 
hypertension appear on the death certificate, the Board will 
limit the scope of the inquiry to those conditions.  See id.  
(There is no evidence contradicting the cause of death, as 
listed on the veteran's death certificate.)

As indicated above, the veteran's service medical records are 
not available.  The veteran's post-service medical records 
consist of records obtained from the SSA, which show that the 
veteran was receiving SSA disability benefits for a primary 
diagnosis of glaucoma and a secondary diagnosis of diabetes 
mellitus.  These records also reflect medical treatment 
received by the veteran between August 1988 and January 1990.  
Contained therein are reports of treatment and diagnoses for 
numerous conditions, including uncontrolled diabetes 
mellitus, hypertension, compensated congestive heart failure 
and morbid obesity.  None of these records refer to his 
military service.

The Board finds that there is no competent medical evidence 
on file which establishes that the veteran's coronary artery 
disease, diabetes mellitus or hypertension was etiologically 
related to his active service.  Unfortunately, service 
medical records are not available to show whether the veteran 
had in-service complaints, treatments or diagnoses pertaining 
to any of these conditions.  A careful review of the evidence 
on file, to include the veteran's SSA medical records, 
reveals no signs of diabetes mellitus or hypertension until 
nearly 20 years following his separation from service.  
Specifically, in a report dated June 1989, Dr. R. S. stated 
that the veteran had a 15-year history of hypertension and a 
10-year history of diabetes mellitus.  Further, the earliest 
record of treatment or treatment for a cardiovascular disease 
is from 1989.  In light of this medical evidence, the Board 
finds that coronary artery disease, diabetes mellitus and 
hypertension did not manifest in service or for many years 
thereafter.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
coronary artery disease, diabetes mellitus or hypertension, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms or 
findings for many years between the period of active duty and 
the first complaints or symptoms of coronary artery disease, 
diabetes mellitus or hypertension is itself evidence which 
tends to show that these conditions did not have their onset 
in service or for many decades thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability. See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection. 
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances). 
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role. See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that coronary 
artery disease, diabetes mellitus or hypertension manifested 
during service or within close proximity thereto, the medical 
evidence of record does not link the veteran's cause of death 
to his military service. The appellant's assertions are the 
only evidence contained in the claims file showing that the 
veteran's death was causally or etiologically related to 
service. The appellant is not a medical professional, and 
therefore her beliefs and statements about medical matters do 
not constitute competent evidence on matters of medical 
etiology or diagnosis. Absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted. See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

The Board acknowledges that the appellant has submitted 
excerpts of medical publications pertaining to coronary 
artery disease. These excerpts are not probative evidence as 
they do not specifically relate to the veteran's particular 
case and in particular do not contain any analysis regarding 
any in-service injury incurred by the veteran and its 
connection to the cause of his death. Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence. See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses). However, the United States Court of 
Appeals for Veterans Claims (Court) has held that medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim. See Obert, 5 Vet. App. 30, 33 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board further notes that there remains some question 
surrounding the appellant's eligibility to claim benefits as 
the veteran's surviving spouse.  The veteran's death 
certificate indicates that his marital status at the time of 
death was divorced, but the appellant claims that, although 
she and the veteran had been separated for over 40 years, 
they never filed for divorce.  It appears that VA has not 
made an official determination on this issue.  However, based 
on the reasons set forth in the foregoing discussion, even if 
VA were to provide the appellant the benefit of the doubt and 
concede her eligibility to claim benefits, her claim for 
service connection would nonetheless fail.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death. 
Consequently, the benefit-of- the-doubt rule does not apply, 
and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 
2002 & West Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


